Allowable Subject Matter
Claims 1-6, 8, 10-18 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art (Kawasaki et al US 6956427) discloses  a transformer driven switch device [see fig. 1], comprising: comprising a drain, a source, and a gate that controls conductivity between the source and the drain; a first transformer [7] comprising a first primary winding and a first secondary winding; a first rectifier [9] coupled between the first secondary winding and the gate; a pulldown transistor [transistor 13] configured to short the gate of the power transistor to the source of the power transistor during a turn-off interval of the power transistor, but is silent with respect to the above structure in combination wherein the power transistor implemented as a normally-off high-electron mobility transistor (HEMT) and  a voltage clamp connected between the source of the power transistor and the first rectifier and coupled between a pulldown source and a pulldown gate of the pulldown transistor.
Dependent claims 2-6, 8, 10-18 and 21-22 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842